REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Pallemulle et al. (US 10726095B1) generally discloses the aspect of wherein the initial page layout is defined by a first user comprises a set of user interface components; transmitting, to a plurality of user devices operated by a plurality of users distinct from the first user, a first indication of the page for display by the plurality of user devices according to the initial page layout; tracking, for the plurality of user devices, user interactions with the set of user interface components in the initial page layout; determining an updated page layout for the page based at least in part on an analysis of the tracked user interactions and the initial page layout, wherein the updated page layout is different from the initial page layout; and transmitting a second indication of the page for display by the plurality of user devices according to the updated page layout, and in view of Yang et al. (US 2019/0332176A1) further teaches storing an initial page layout for a page corresponding to a data object type stored in a database, wherein the initial page layout comprises a set of user interface components, and is associated with a page layout identifier that identifies the corresponding data object type.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	wherein the initial page layout is defined by a first user, comprises a set of user interface components, and is by a page layout identifier key that identifies the 
The claim limitations are quite unique in the sense that a page layout is classified by an identifier key, the identifier key is determined based data object type of the data objects within interface which is stored in a database. The system would collect user interaction data from multiple users on difference device on the page. It would update the page based on user interaction data and the page layout identifier key. The prior art would teach the aspect of collecting data to update interface page, but none of the prior art teaches the aspect where the layout is also updated based an identifier key that is based on object type of data objects within the page. There is also no good combination to teach this. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Vangen et al. Pub. No.: 2019/0243883, The user assistant module 40 then maps the identified content type(s), content item(s), and intent(s) to a dynamic or static user interface layout (display) that will be used when presenting web pages corresponding to the identified content type(s), content item(s), and intent(s) to the user (step 73). This may be based on fixed and/or dynamic rules. These rules can state, e.g., that if a single 
ii. Wu et al., Pub. No: 2018/0018307A1: Further refer to FIG. 5, the details of step S35 in this embodiment are described below. In step S351, a location identifier algorithm is executed according to the tree structure relationship and the item type of each UI item 23 in the information of item layout to assign a respective node identifier to each UI item 23 in the information of item layout. Then, step S352 is executed to according to the hash codes and the node identifier which correspond to each UI item 23 in the information of item layout, compare the hash codes corresponding to the operational event with the hash codes corresponding to each UI item 23 in the information of item layout, determine the UI item 23' corresponding to the operational event among the UI items 23', and set the node identifier of the UI item 23' corresponding to the operational event to be the node identifier corresponding to the operational event..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179